Citation Nr: 1500790	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-24 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating for mild degenerative disease, lumbar spine.

2.  Entitlement to an initial increased (compensable) rating for prostatitis.

3.  Entitlement to service connection for dermatitis, right lower leg.

4.  Entitlement to service connection for nephrolithiasis, to include as secondary to the service-connected prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 2008.

This case comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Los Angeles, California.

The issues of entitlement to an initial compensable rating for mild degenerative disease of the lumbar spine, entitlement to an initial compensable rating for prostatitis, and entitlement to service connection for nephrolithiasis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of dermatitis, right lower leg.


CONCLUSION OF LAW

Dermatitis, right lower leg was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2009 letter, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of a claim for service connection in the January 2009 letter. 
VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  In addition, the Veteran was afforded a VA examination in February 2009 for his claimed dermatitis.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for dermatitis.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Service treatment records (STR) show that the Veteran was treated for dermatitis of the right lower leg in January 2005.  There is no evidence in the STR of any recurrence of the skin disease during service or at the time of the Veteran's discharge.

The post-service medical evidence of record, which consists of outpatient treatment records from the VA Medical Center in Jacksonville, Florida, dated from October 2009 to April 2012, are negative for any evidence of any recurrence or current diagnosis of dermatitis of the right lower leg.  During VA examination in February 2009, the examiner noted that examination of the skin revealed that there was no evidence of acne, chloracne, hyprohidrosis or rashes.  There was evidence on examination of the feet of dermatophytosis over the left and right first great toenails.  The examiner concluded that for the claimed condition of dermatitis, there was no pathology to render a diagnosis

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, while STR show that the Veteran was treated for dermatitis of the right lower leg in service, there is no confirmation in the evidence of record that the Veteran has, or has ever had this disability during the pendency of the appeal.  In the absence of proof of a current disability, there is no valid claim of service-connection. 

To the extent that the Veteran asserts that he has a current skin disability on his right lower leg, he is competent to report observable symptoms, such as a skin rashes etc. However, the Board finds the February 2009 examiner's finding that there is no skin pathology upon which to render a diagnosis to be the most probative evidence of record on the question of whether the Veteran has a current skin disability.  

As for a specific diagnosis of dermatitis, while the Veteran may be competent to report observable symptoms, he is not competent to diagnose a skin disorder, as this takes expertise beyond mere observation of symptoms. Rather, it requires medical training to be able to relate those symptoms to a specific skin condition. The Veteran lacks such expertise, thus, he is not competent to render a diagnosis related to any self-reported skin symptoms. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the absence of a current disability related to dermatitis, right lower leg during the pendency of this appeal, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for dermatitis, right lower leg is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c) (4) (2014). 

The Veteran was afforded his one and only VA examination for his service-connected lumbar spine disability and service-connected prostatitis, over 5 years ago, in February 2009.  The Veteran and his representative have reported that both the Veteran's low back disability and his prostatitis have increased in severity since his February 2009 VA examination.  See August 2012 VA Form 9 and November 2012 Statement of Accredited Representative in Appealed Case.

The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the evidence of possible increased symptomatology since the Veteran's last VA examination, over 5 years ago, the Board finds that new VA examinations are warranted to ascertain the current severity of the Veteran's service-connected lumbar spine disability and prostatitis.

With regard to the Veteran's nephrolithiasis, the Board finds that the 2009 examiner's opinion is inadequate. Initially, the Board notes that the examiner did not explain the basis of his diagnosis, and did not provide an opinion as to the etiology of the diagnosed nephrolithiasis. Accordingly, another opinion is warranted.

The Board also notes that the claims file and Virtual VA e-folder do not contain any treatment records dated after August 2012. A s this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claims.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records from August 2012 and associated them with the claims file.

2.  Then afford the Veteran a VA examination to evaluate the current severity of his lumbar spine disability.  The examiner should review the claims folder and note such review in the examination report or addendum.
Any indicated studies, including X-ray studies should be performed.

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

In addition, the examiner should identify any nerves affected by the lumbar spine disability and opine as to the severity of any associated neuritis, neuralgia, or paralysis.

The examiner should also indicate whether there is any form of ankylosis. 

The examiner should also specifically identify the frequency and duration of any periods of incapacitation or bed rest prescribed by a physician.

3.  Then afford the Veteran a VA examination to evaluate the current severity of his service-connected prostatitis.  The examiner should review the claims folder and note such review in the examination report or addendum.
The examiner should identify all currently present manifestations of the Veteran's prostatitis.  Specifically, the examiner should address the Veteran's voiding dysfunction, including whether the Veteran must wear absorbent materials and how often they must be changed. 

The examiner should address the Veteran's urinary frequency, including daytime voiding intervals and frequency of nocturia.

The examiner should also discuss whether the appellant suffers from any associated conditions, to include a urinary tract infection and/or prostate cancer.  To the extent possible, the examiner should differentiate between any conditions associated with the service-connected prostatitis, and those attributable to any nonservice-connected genito-urinary disorder.  If the symptoms cannot be differentiated, this should be stated.

4.  Then afford the Veteran a VA examination to in connection with his claim for service connection for nephrolithiasis. The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should determine whether the Veteran currently has, or has had during the appeal period from December 2008 to present, a kidney disorder, to include nephrolithiasis.

If so, the examiner should render an opinion as to whether any diagnosed kidney condition, to include nephrolithiasis, is at least as likely as not (50 percent probability or greater) related to his active service.  

A thorough and complete rationale must be provided for any opinion rendered.

5.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal.

6.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


